Title: To James Madison from John Morton, 12 December 1801 (Abstract)
From: Morton, John
To: Madison, James


12 December 1801, Havana. Refers to his 11 Dec. letter on the situation at Havana. An embargo on U.S. vessels “for the whole time since my arrival, untill yesterday, in consequence of the sailing of a Spanish Squadron,” prevented him from forwarding any communications before this. Explains that the state of his personal affairs makes it “impossible to ascertain the probable time it may still be necessary for me to remain to effect their completion” and offers to resign if the president wishes to appoint another. Will continue to perform duties to the best of his ability until so notified.
 

   RC (DNA: RG 59, CD, Havana, vol. 1). 2 pp.; cover marked “G. C. Morton Esqr.”; docketed by Wagner as received 28 Jan. 1802.


   A full transcription of this document has been added to the digital edition.
